IN THE MATTER OF THE ARBITRATION BETWEEN UNITED PUBLIC WORKERS, AFSCME, Local 646, AFL-CIO, Union-Appellant, and
STATE OF HAWAII, DEPARTMENT OF PUBLIC SAFETY, WCCC (Griev. of Cherene Makua re: whether Makua resioned for failing to return to work 15 days after 1 year LWOP); Sec. 1, 11, 14, 38, 58; EA-06-09 (2006-31), Employer-Appellee.
No. 28858
Supreme Court of Hawaii.
June 30, 2009.

ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
RECKTENWALD, J. for the court.[1]
Petitioner/Union-Appellant United Public Workers, AFSCME, Local 646, AFL-CIO' s application for writ of certiorari filed on May 18, 2009, is hereby rejected.
NOTES
[1]  Considered by: Moon, C. J., Nakayama, Acoba, Duffy, and Recktenwald, JJ.